EXHIBIT 10.1

AMENDMENT TO SEVERANCE AGREEMENT

This Amendment to the Severance Agreement between James Ebzery and Novell, Inc.,
dated April 30, 2007, as amended and in effect (the “Severance Agreement”)
confirms and sets forth the parties’ agreement to the following modifications to
the Severance Agreement:

 

1. Line numbers shall be added for convenience to the Severance Agreement and
its Annex A, as set forth in the copy attached hereto, for purposes of
effectuating the foregoing modifications.

 

2. Page 8, line 10, shall be amended to include the subheader (a) at the
beginning of the line.

 

3. Page 8, line 14, shall be amended to include the subheader (b) at the
beginning of the line.

 

4. Page 8, line 18 shall be amended to replace “100%” with “150%.”

 

5. Page 9, line 39 shall be amended to include the subheader (a) at the
beginning of the line.

 

6. Page 10, line 20 shall be amended to include the subheader (b) at the
beginning of the line.

 

7. Page 10, line 24 shall be amended to replace “(A) one times Base Pay,” with
“(A) two (2) times Base Pay.”

 

8. Page 10, lines 24-25 shall be amended to replace “(B) one times Incentive
Pay” with “(B) two (2) times Incentive Pay.”

 

9. Page 10, line 39 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

10. Page 11, line 8 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

11. Page 11, line 14 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

12. Page 11, line 23 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

13. Page 11, line 26 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

14. Page 12, line 14 shall be amended to replace “twelve (12) month period” with
“twenty-four (24) month period.”

 

15. Page 15, line 44 shall be amended to replace “six (6) months” with “nine
(9) months.”

 

16. Page A-3 of Annex A, line 7 shall be amended to replace “100%” with “150%.”

 

17. Page A-4 of Annex A, lines 33-34 shall be amended to replace “(A) one times
Base Pay” with “(A) two (2) times Base Pay.”

 

18. Page A-4 of Annex A, lines 34-35 shall be amended to replace “(B) one times
Incentive Pay” with “(B) two (2) times Incentive Pay.”

 

19. Page A-5 of Annex A, line 3 shall be amended to replace “twelve (12) months”
with “twenty-four (24) months.”

 

20. Page A-5 of Annex A, line 10 shall be amended to replace “twelve (12) month
period” with “twenty-four (24) month period.”

 

1



--------------------------------------------------------------------------------

21. Page A-5 of Annex A, line 15 shall be amended to replace “twelve (12) month
period” with “twenty-four (24) month period.”

 

22. Page A-5 of Annex A, line 22 shall be amended to replace “twelve (12) month
period” with “twenty-four (24) month period.”

 

23. Page A-5 of Annex A, lines 30-31 shall be amended to replace “twelve
(12) month period” with “twenty-four (24) month period.”

 

24. Page A-6 of Annex A, line 11 shall be amended to replace “twelve
(12) months” with “twenty-four (24) months.”

IN WITNESS WHEREOF, the parties have caused this Amendment to Severance
Agreement to be duly executed and delivered as of the date below.

 

NOVELL, INC.       EXECUTIVE By:      

/s/ RUSSELL POOLE

     

/s/ JAMES EBZERY

Russell Poole       James Ebzery Sr. Vice President-Human Resources       Date:
June 30, 2010       Date: June 30, 2010

 

2



--------------------------------------------------------------------------------

EXHIBIT B

     GROUP II

 

  SEVERANCE AGREEMENT 1.  

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of April

2.   30, 2007, is made and entered by and between Novell, Inc., a Delaware
corporation 3.   (the “Company”), and James P. Ebzery the “Executive”).  
WITNESSETH: 4.  

WHEREAS, the Executive is an employee of the Company and is expected to

5.   make major contributions to the short- and long-term profitability, growth
and financial 6.   strength of the Company; 7.  

WHEREAS, the Board (as defined below) has determined that appropriate

8.   arrangements should be taken to encourage the continued attention and
dedication of the 9.   Executive to his assigned duties without distraction; and
10.  

WHEREAS, in consideration of the Executive’s employment with the Company,

11.   the Company desires to provide the Executive with certain compensation and
benefits set 12.   forth in this Agreement in order to ameliorate the financial
and career impact on the 13.   Executive in the event the Executive’s employment
with the Company is terminated for 14.   reason related to, or unrelated to, a
Change in Control (as defined below) of the 15.   Company. 16.  

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants

17.   and agreements hereinafter set forth and intending to be legally bound
hereby, the 18.   Company and the Executive agree as follows: 19.   1. Certain
Defined Terms. In addition to terms defined elsewhere herein, the 20.  
following terms have the following meanings when used in this Agreement with
initial 21.   capital letters: 22.   (a) “Base Pay” means the greater of (i) the
Executive’s annual base salary rate, 23.   exclusive of bonuses, commissions and
other Incentive Pay, as in effect immediately 24.   preceding the Executive’s
Termination Date, or (ii) the Executive’s highest annual base 25.   salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect in 26.  
any of the three (3) full calendar years preceding the Executive’s Termination
Date. 27.   (b) “Board” means the Board of Directors of the Company. 28.   (c)
“Cause:” 29.   (i) For purposes of Involuntary Termination Prior to a Change in
Control, means a 30.   determination by the Company’s Chief Executive Officer or
Senior Vice President-



--------------------------------------------------------------------------------

1.   continued violations of the Executive’s obligations which are demonstrably
willful or 2.   deliberate on the Executive’s part after there has been
delivered to the Executive a written 3.   demand for performance from the
Company which describes the basis for the Company’s 4.   belief that the
Executive has willfully or deliberately violated his obligations to the 5.  
Company; 6.   engaging in willful misconduct which is injurious to the Company
or any Subsidiary; 7.   committing a felony, an act of fraud against or the
misappropriation of property 8.   belonging to the Company or any Subsidiary; 9.
  breaching, in any material respect, terms of any confidentiality or
proprietary information 10.   agreement between the Executive and the Company;
or 11.   committing a material violation of the Company’s Code of Business
Ethics or Employee 12.   Conduct and Standards Policy, as either or both are in
effect from time to time by the 13.   Company. 14.   For purposes of Involuntary
Termination Associated With a Change in Control, means a 15.   determination by
the Board that the Executive has committed any of the following acts: 16.   the
Executive has been convicted of a criminal violation involving fraud,
embezzlement 17.   or theft in connection with his duties or in the course of
his employment with the 18.   Company or any Subsidiary; or 19.   the Executive
has committed intentional wrongful disclosure of secret processes or 20.  
confidential information of the Company or any Subsidiary; and any such act has
been 21.   demonstrably and materially harmful to the Company. For purposes of
this subparagraph 22.   (B), no act on the part of the Executive will be deemed
“intentional” if it was due 23.   primarily to an error in judgment or
negligence, but will be deemed “intentional” if done 24.   by the Executive not
in good faith and without reasonable belief that the Executive’s 25.   action
was in the best interest of the Company. 26.   Notwithstanding the foregoing,
the Executive will not be deemed to have been terminated 27.   for “Cause” under
this clause (ii) unless and until there has been delivered to the 28.  
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than 29.   three-quarters of the members of the Board then in office at a
meeting of the Board, 30.   finding that, in the good faith opinion of the
Board, the Executive has committed an act 31.   constituting “Cause,” as herein
defined, and specifying the particulars thereof in detail. 32.   Prior to any
such determination, the Executive shall be provided with reasonable notice 33.  
of such pending determination and the Executive, together with his counsel (if
the 34.   Executive chooses to have counsel present at such meeting), shall be
provided with the 35.   opportunity to be heard before the Board makes any such
determination. Nothing herein 36.   will limit the right of the Executive or his
beneficiaries to contest the validity or propriety 37.   of any such
determination. 38.   “Change in Control” means the occurrence of any of the
following events:

 

- 2 -



--------------------------------------------------------------------------------

1.   the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) 2.   or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the 3.   meaning of Rule 13d-3 promulgated under
the Exchange Act) of 25% or more of the 4.   combined voting power of the then
outstanding Voting Stock of the Company; provided, 5.   however, that for
purposes of this Section 1(d)(i), the following acquisitions will not 6.  
constitute a Change in Control: (A) any issuance of Voting Stock of the Company
7.   directly from the Company that is approved by the Incumbent Board (as
defined in 8.   Section 1(d)(ii), below), (B) any acquisition by the Company of
Voting Stock of the 9.   Company, (C) any acquisition of Voting Stock of the
Company by any employee benefit 10.   plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (D) 11.   any acquisition of
Voting Stock of the Company by any Person pursuant to a Business 12.  
Combination that complies with clauses (A), (B) and (C) of Section l(d)(iii),
below; and 13.   provided, further, that a Change in Control will not occur if
any Person becomes the 14.   beneficial owner of 25% or more of the combined
voting power of the Voting Stock of 15.   the Company solely as a result of an
issuance of Voting Stock described in clause (A) of 16.   this Section l(d)(i)
or an acquisition of Voting Stock described in clause (B) of this 17.   Section
l(d)(i) unless and until such Person thereafter acquires beneficial ownership of
18.   Voting Stock of the Company that causes the aggregate percent of the
combined voting 19.   power of the Voting Stock of the Company then owned
beneficially by such Person to 20.   exceed the percent of the combined voting
power of Voting Stock of the Company owned 21.   beneficially by such Person
immediately after such issuance or acquisition described in 22.   clause (A) or
(B) of this Section l(d)(i); 23.   individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board,” as 24.   modified by this Section
l(d)(ii)), cease for any reason to constitute at least a majority of 25.   the
Board; provided, however, that any individual becoming a Director subsequent to
the 26.   date hereof whose election, or nomination for election by the
Company’s stockholders, 27.   was approved by a vote of at least two-thirds of
the Directors then comprising the 28.   Incumbent Board (either by a specific
vote or by approval of the proxy statement of the 29.   Company in which such
person is named as a nominee for director, without objection to 30.   such
nomination) will be deemed to have then been a member of the Incumbent Board,
31.   but excluding, for this purpose, any such individual whose initial
assumption of office 32.   occurs as a result of an actual or threatened
election contest (within the meaning of Rule 33.   14a-l1 of the Exchange Act)
with respect to the election or removal of Directors or other 34.   actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
35.   than the Board; 36.   consummation of a reorganization, merger or
consolidation, a sale or other disposition of 37.   all or substantially all of
the assets of the Company, or other transaction (each, a 38.   “Business
Combination”), unless, in each case, immediately following such Business 39.  
Combination, (A) all or substantially all of the individuals and entities who
were the 40.   beneficial owners of Voting Stock of the Company immediately
prior to such Business 41.   Combination beneficially own, directly or
indirectly, more than 50% of the combined 42.   voting power of the then
outstanding shares of Voting Stock of the entity resulting from 43.   such
Business Combination (including, without limitation, an entity which as a result
of 44.   such transaction owns the Company or all or substantially all of the
Company’s assets 45.   either directly or through one or more subsidiaries), (B)
no Person (other than the 46.   Company; such entity resulting from such
Business Combination; any employee benefit

 

- 3 -



--------------------------------------------------------------------------------

1.   plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such 2.   entity resulting from such Business Combination; or any
Person who immediately prior 3.   to such Business Combination beneficially
owned directly or indirectly 25% or more of 4.   the combined voting power of
the voting stock of the Company and whose ownership of 5.   such Voting Stock
did not result in a Change in Control under Section 1(d)(i)) 6.   beneficially
owns, directly or indirectly, 25% or more of the combined voting power of 7.  
the then outstanding shares of Voting Stock of the entity resulting from such
Business 8.   Combination, and (C) at least a majority of the members of the
Board of Directors of the 9.   entity resulting from such Business Combination
were members of the Incumbent Board 10.   at the time of the execution of the
initial agreement or of the action of the Board 11.   providing for such
Business Combination; or 12.   approval by the stockholders of the Company of a
complete liquidation or dissolution of 13.   the Company, except pursuant to a
Business Combination that complies with clauses (A), 14.   (B) and (C) of
Section 1(d)(iii). 15.   “COBRA” means the Consolidated Omnibus Budget
Reconciliation Act of 1986, as 16.   amended. 17.   “Code” means the Internal
Revenue Code of 1986, as amended. 18.   “Constructive Termination Associated
With a Change in Control” means the termination 19.   of the Executive’s
employment with the Company by the Executive as a result of the 20.   occurrence
of one of the following events, without the Executive’s express written 21.  
consent, as a result of a Change in Control: 22.   the failure to elect or
reelect or otherwise to maintain the Executive in the office or the 23.  
position, or an equivalent office or position, of or with the Company and/or a
Subsidiary 24.   (or any successor thereto by operation of law or otherwise), as
the case may be, which the 25.   Executive held immediately prior to a Change in
Control, or the removal of the Executive 26.   as a Director of the Company
and/or a Subsidiary (or any successor thereto) if the 27.   Executive has been a
Director of the Company and/or a Subsidiary immediately prior to 28.   the
Change in Control; 29.   the failure of the Company to remedy any of the
following within ten (10) business days 30.   after receipt by the Company of
written notice thereof from the Executive: (A) an adverse 31.   change in the
nature or scope of the authorities, powers, functions, responsibilities or 32.  
duties attached to the position with the Company and any Subsidiary which the
Executive 33.   held immediately prior to the Change in Control, (B) a reduction
in the aggregate of the 34.   Executive’s Base Pay, Incentive Pay, and Equity
Compensation, or (C) the termination or 35.   denial of the Executive’s rights
to Employee Benefits or a reduction in the scope or value 36.   thereof; 37.   a
determination by the Executive (which determination will be conclusive and
binding 38.   upon the parties hereto provided it has been made in good faith
and in all events will be 39.   presumed to have been made in good faith unless
otherwise shown by the Company by 40.   clear and convincing evidence) that a
change in circumstances has occurred following a 41.   Change in Control,
including, without limitation, a change in the scope of the business or 42.  
other activities for which the Executive was responsible immediately prior to
the Change

 

- 4 -



--------------------------------------------------------------------------------

1.   in Control, which has rendered the Executive unable to carry out, has
hindered the 2.   Executive’s performance of, or has caused the Executive to
suffer a reduction in, any of 3.   the authorities, powers, functions,
responsibilities or duties attached to the position held 4.   by the Executive
immediately prior to the Change in Control, which situation is not 5.   remedied
within ten (10) business days after written notice to the Company from the 6.  
Executive of such determination; 7.   the liquidation, dissolution, merger,
consolidation or reorganization of the Company or 8.   transfer of all or
substantially all of its business and/or assets, unless the successor or 9.  
successors (by liquidation, merger, consolidation, reorganization, transfer or
otherwise) 10.   to which all or substantially all of its business and/or assets
have been transferred (by 11.   operation of law or otherwise) assumes all
duties and obligations of the Company under 12.   this Agreement pursuant to
Section 15(a); 13.   a requirement by the Company that the Executive have his
principal location of work 14.   changed to any location that is in excess of
thirty-five (35) miles from the location 15.   thereof immediately prior to the
Change in Control, or that the Executive travel away 16.   from his office in
the course of discharging his responsibilities or duties hereunder at 17.  
least 20% more (in terms of aggregate days in any calendar year or in any
calendar 18.   quarter when annualized for purposes of comparison to any prior
year) than was required 19.   of the Executive in any of the three (3) full
years immediately prior to the Change in 20.   Control; or 21.   without
limiting the generality or effect of the foregoing, any material breach of this
22.   Agreement by the Company or any successor thereto which is not remedied by
the 23.   Company within ten (10) business days after receipt by the Company of
written notice 24.   from the Executive of such breach. 25.   In no event shall
the termination of the Executive’s employment with the Company on 26.   account
of the Executive’s death or Disability or because the Executive engaged in 27.  
conduct constituting Cause be deemed to be a Constructive Termination Associated
With 28.   a Change in Control. 29.   “Constructive Termination Prior to a
Change in Control” means the termination of the 30.   Executive’s employment
with the Company by the Executive as a result of the 31.   occurrence of one of
the following events, without the Executive’s express written 32.   consent: 33.
  a comprehensive and substantial reduction in all or most of the Executive’s
primary 34.   duties, authority and responsibilities compared to the Executive’s
duties, authority and 35.   responsibilities immediately prior to such
reduction; 36.   a significant reduction in the Executive’s Base Pay compared to
the Executive’s Base 37.   Pay in effect immediately prior to such reduction;
provided, however, that a reduction in 38.   the Executive’s Base Pay of less
than twenty percent (20%) or a reduction in the 39.   Executive’s Base Pay that
is part of an overall reduction in compensation also applied to 40.   other
senior executives of the Company as a result of decreased business performance
by 41.   the Company or one of its business units, shall not constitute a
Constructive Termination 42.   Prior to a Change in Control; or

 

- 5 -



--------------------------------------------------------------------------------

1.   the failure of the Company to obtain the assumption of this Agreement by
any successors. 2.   In no event shall the termination of the Executive’s
employment with the Company on 3.   account of the Executive’s death or
Disability or because the Executive engaged in 4.   conduct constituting Cause
be deemed to be a Constructive Termination Prior to a 5.   Change in Control. 6.
  “Disability” means the Executive becomes permanently disabled within the
meaning of, 7.   and begins actually to receive disability benefits pursuant to,
the long-term disability plan 8.   in effect for, or applicable to, the
Executive. 9.   “Employee Benefits” means the perquisites, benefits and service
credit for benefits as   10.   provided under any and all employee retirement
income and welfare benefit policies, 11.   plans, programs or arrangements in
which the Executive is entitled to participate, 12.   including, without
limitation, any stock option, performance share, performance unit, 13.   stock
purchase, stock appreciation, savings, pension, supplemental executive
retirement, 14.   or other retirement income or welfare benefit, deferred
compensation, incentive 15.   compensation, group or other life, health,
medical/hospital or other insurance (whether 16.   funded by actual insurance or
self-insured by the Company or a Subsidiary), disability, 17.   salary
continuation, expense reimbursement and other employee benefit policies, plans,
18.   programs or arrangements that may now exist or any equivalent successor
policies, plans, 19.   programs or arrangements that may be adopted hereafter by
the Company or a 20.   Subsidiary, providing perquisites, benefits and service
credit for benefits at least as great 21.   in the aggregate as are payable
thereunder. 22.   “Equity Compensation” means any stock option, stock
appreciation, stock purchase, 23.   restricted stock, restricted stock unit,
long term incentive cash bonus award or any other 24.   kind of equity-based
plan, program, arrangement or grant regardless of whether the form 25.   of
distribution is in stock or cash. 26.   “Exchange Act” means the Securities
Exchange Act of 1934, as amended. 27.   “Incentive Pay” means the greater of:
(i) the Executive’s maximum Target Bonus for 28.   which the Executive was
eligible during the period that includes the Termination Date, or 29.   (ii) the
highest aggregate bonus or incentive payment paid to the Executive during any of
30.   the three (3) full calendar years prior to his Termination Date. For
purposes of this 31.   definition, “Target Bonus” means the annual bonus,
incentive, commission or other sales 32.   incentive compensation, or comparable
incentive payment opportunity which, in the sole 33.   discretion of the
Company, is deemed to constitute a Target Bonus, in addition to Base 34.   Pay,
for which the Executive was eligible to receive, but did not receive prior to
his 35.   Termination Date, in regard to services rendered in the year covered
by the Executive’s 36.   Termination Date and is to be made pursuant to any
bonus, incentive, profit-sharing, 37.   performance, discretionary pay or
similar agreement, policy, plan, program or 38.   arrangement (whether or not
funded) of the Company or a Subsidiary, or any successor 39.   thereto. For
purposes of this definition, “Incentive Pay” does not include any Equity 40.  
Compensation, one time bonus or payment (including, but not limited to, any
sign-on 41.   bonus), any amounts contributed by the Company for the benefit of
the Executive to any 42.   qualified or nonqualified deferred compensation plan,
whether or not provided under an

 

- 6 -



--------------------------------------------------------------------------------

1.   arrangement described in the prior sentence, or any amounts designated by
the parties as 2.   amounts other than Incentive Pay. 3.   “Involuntary
Termination Associated With a Change in Control” means the termination 4.   of
the Executive’s employment related to a Change in Control: (i) by the Company
for 5.   any reason other than Cause, the Executive’s death or the Executive’s
Disability, or (ii) 6.   on account of a Constructive Termination Associated
with a Change in Control. 7.   “Involuntary Termination Prior to a Change in
Control” means the termination of the 8.   Executive’s employment unrelated to a
Change in Control: (i) by the Company for any 9.   reason other than Cause, the
Executive’s death or the Executive’s Disability, or (ii) on 10.   account of a
Constructive Termination Prior to a Change in Control. 11.   “Restricted
Business” means, 12.   if the Executive is entitled to severance benefits under
this Agreement on account of an 13.   Involuntary Termination Prior to a Change
in Control, (A) the design, development, 14.   manufacture, marketing or support
of local or wide area network products, computer 15.   operating systems,
applications products, software products or services that enable 16.  
organizations to more effectively conduct business using the Web, or any other
software 17.   products of the type designed, developed, manufactured, sold or
supported by the 18.   Company or as proposed to be designed, developed,
manufactured, sold or supported by 19.   the Company pursuant to a development
project that is actually being pursued during the 20.   term of this Agreement;
(B) any business that performs technology and consulting 21.   services that
help businesses develop and accelerate their transition to Internet-based e- 22.
  business solutions and processes, or management services that assist
businesses in 23.   improving their operating processes; or (C) any business
that competes directly or 24.   indirectly with the hardware, software or
consulting businesses of the Company. 25.   if the Executive is entitled to
severance benefits under this Agreement on account of an 26.   Involuntary
Termination Associated With a Change in Control, any business function 27.  
with a direct competitor of the Company that is substantially similar to the
business 28.   function performed by the Executive with the Company immediately
prior to his 29.   Termination Date. 30.   “Restricted Territory” means the
counties, towns, cities or states of any country in which 31.   the Company
operates or does business. 32.   “Severance Period” means the twelve (12) month
period after the Executive’s 33.   Termination Date. 34.   “Subsidiary” means
any Company controlled affiliate. 35.   “Termination Date” means the last day of
the Executive’s employment with the 36.   Company. 37.   “Termination of
Employment” means, except as provided in the following sentence, the 38.  
termination of the Executive’s active employment relationship with the Company
on 39.   account of an Involuntary Termination Prior to a Change in Control or
an Involuntary

 

- 7 -



--------------------------------------------------------------------------------

1.   Termination Associated With a Change in Control. For purposes of the
non-solicitation 2.   provision of Section 11 of the Agreement, the term
“Termination of Employment” shall 3.   mean the termination of the Executive’s
employment relationship with the Company for 4.   any reason, including, but not
limited to, the Executive’s Involuntary Termination Prior 5.   to a Change in
Control, Involuntary Termination Associated With a Change in Control, 6.  
voluntary termination, termination on account of Disability, or termination by
the 7.   Company for Cause. 8.   “Voting Stock” means securities entitled to
vote generally in the election of directors. 9.   2.Termination Prior to a
Change in Control. 10.   Involuntary Termination Prior to a Change in Control.
In the event the Executive’s 11.   employment is terminated on account of an
Involuntary Termination Prior to a Change in 12.   Control, the Executive shall
be entitled to the benefits provided in subsection (b) of this 13.   Section 2.
14.   Compensation and Benefits Upon Involuntary Termination Prior to a Change
in Control. 15.   Subject to the provisions of Section 5 hereof, in the event a
termination described in 16.   subsection (a) of this Section 2 occurs, the
Company shall pay and provide to the 17.   Executive after his Termination Date:
18.   100% of his Base Pay. Unless a different payment stream is made pursuant
to Section 19.   13(b) of this Agreement, such Base Pay shall be paid to the
Executive in equal 20.   installments over the Severance Period, consistent with
the Company’s normal payroll 21.   practices, commencing with the first
administratively practicable payroll period that 22.   occurs after the period
during which the Executive’s right to revoke his acceptance to the 23.   terms
of the Release has expired. 24.   The Executive shall receive his pro rated
Incentive Pay for the year in which his 25.   Termination of Employment occurs.
The pro rated Incentive Pay shall be based on the 26.   Executive’s Incentive
Pay for the year in which the Executive’s Termination Date occurs, 27.  
multiplied by a fraction, the numerator of which is the number of days during
which the 28.   Executive was employed by the Company in the year of his
termination and the 29.   denominator of which is 365. Unless a different
payment stream is made pursuant to 30.   Section 13(b) of this Agreement, such
pro rated Incentive Pay shall be paid to the 31.   Executive in equal
installments over the Severance Period, consistent with the 32.   Company’s
normal payroll practices, commencing with the first administratively 33.  
practicable payroll period that occurs after the period during which the
Executive’s right 34.   to revoke his acceptance to the terms of the Release has
expired. 35.   Commencing on the month immediately following the month in which
his Termination 36.   Date occurs, the Executive shall continue to receive for a
twelve (12) month period the 37.   medical and dental coverage in effect on his
Termination Date (or generally comparable 38.   coverage) for himself and, where
applicable, his spouse and dependents, at the same 39.   premium rates as may be
charged from time to time for employees of the Company 40.   generally, as if
the Executive had continued in employment with the Company during 41.   such
period; provided, however, that in the event that such continuation coverage
violates 42.   applicable law or results in a material adverse tax effect to the
Company or the Executive,

 

- 8 -



--------------------------------------------------------------------------------

1.   the Company shall pay the Executive cash in lieu of such coverage in an
amount equal to 2.   the Executive’s after-tax cost of continuing comparable
coverage, where such coverage 3.   may not be continued by the Company (or where
such continuation would adversely 4.   affect the tax status of the plan
pursuant to which the coverage is provided). If the 5.   Executive does not
receive the cash payment described in the preceding sentence, the 6.   Company
shall take all commercially reasonable efforts to provide that the COBRA 7.  
health care continuation coverage period under section 4980B of the Code, shall
8.   commence immediately after the foregoing twelve (12) month period, with
such 9.   continuation coverage continuing until the earlier of (A) the end of
the applicable   10.   COBRA health care continuation coverage period or (B) the
date on which the Executive 11.   is covered by the medical and dental coverage
of his successor employer, if any. 12.   With respect to any Company stock
options held by the Executive as of his Termination 13.   Date, the Company
shall accelerate the vesting of that portion of the Executive’s stock 14.  
options, if any, which would have vested and become exercisable within the one
(I) year 15.   period after the Executive’s Termination Date, such options, plus
any other options that 16.   previously became exercisable and have not expired
or been exercised, shall remain 17.   exercisable, notwithstanding anything in
any other agreement governing such options, for 18.   the longer of(A) a period
of six (6) months after the Executive’s Termination Date, or 19.   (B) the
period set forth in the award agreement covering the option (collectively, the
20.   “Pre-Change in Control Option Expiration Date”); provided, however, that
in no event 21.   will the option be exercisable beyond its original term or, if
not addressed in the grant 22.   agreement, then not later than the latest date
that will avoid adverse tax consequences to 23.   the Executive (if such date is
earlier than the Pre-Change in Control Option Expiration 24.   Date). 25.   With
respect to any shares of Company common stock held by the Executive as of his
26.   Termination Date that are subject to the Company’s repurchase right upon
termination of 27.   the Executive’s employment (“Restricted Stock”), the
Company shall waive such 28.   repurchase rights as to the number of shares of
Restricted Stock that would have vested 29.   within the one (1) year period
after the Executive’s Termination Date. 30.   To cover the cost of outplacement
assistance services for the Executive that are actually 31.   provided by an
outplacement agency selected by the Executive, for which the Company 32.  
provides prior approval, with such approval not to be unreasonably withheld, in
an 33.   amount not to exceed twenty percent (20%) of the Executive’s Base Pay.
34.   The Executive shall receive any amounts earned, accrued or owing but not
yet paid to the 35.   Executive as of his Termination Date, payable in a lump
sum, and any benefits accrued or 36.   earned in accordance with the terms of
any applicable benefit plans and programs of the 37.   Company. 38.  
3.Termination Associated With a Change in Control. 39.   Involuntary Termination
Associated With a Change in Control. In the event the 40.   Executive’s
employment is terminated after, or in connection with, a Change in Control, 41.
  on account of (i) an Involuntary Termination Associated With a Change in
Control within 42.   the two (2) year period after the Change in Control, or(ii)
an Involuntary Termination 43.   Associated With a Change in Control that occurs
(A) not more than six (6) months prior

 

- 9 -



--------------------------------------------------------------------------------

1.   to the date on which a Change in Control occurs or (B) following the
commencement of 2.   any discussion with a third person that ultimately results
in a Change in Control, the 3.   Executive shall be entitled to the benefits
provided in subsection (b) of this Section 3. If 4.   the Executive is entitled
to benefits described in this Section 3 by reason of clause (a)(ii) 5.   above,
the Executive shall receive the compensation and benefits described in Section
6.   2(b) above after his Termination of Employment, in accordance with the
provisions of 7.   Section 2(b), regardless of whether the Change in Control
actually occurs, and the 8.   Executive shall receive the additional
compensation and benefits described in Section 9.   3(b) below only if the
Change in Control is consummated and shall receive such 10.   additional amounts
after the consummation of the Change in Control, in accordance with 11.   the
provisions of Section 3(b) below. For purposes of subsection 3(a)(ii)(B) above,
to be 12.   eligible to receive amounts described in Section 3(b) below, the
Change in Control must 13.   be consummated within the twelve (12) month period
following the Executive’s 14.   Termination Date, except in circumstances
pursuant to which the consummation of the 15.   Change in Control is delayed,
through no failure of the Company or the third person, by a 16.   governmental
or regulatory authority or agency with jurisdiction over the matter, or as a 17.
  result of other similar circumstances. In such a circumstance, the remaining
of the twelve 18.   (12) month period shall be tolled and shall recommence upon
termination of the delaying 19.   event. 20.   Compensation and Benefits Upon
Involuntary Termination Associated With a Change in 21.   Control. Subject to
the provisions of Section 5 hereof, in the event a termination 22.   described
in subsection (a) of this Section 3 occurs, the Company shall pay and provide
23.   to the Executive after his Termination Date: 24.   Lump sum cash payment
equal to (A) one times Base Pay, plus (B) one times Incentive 25.   Pay. Unless
the payment is delayed pursuant to Section 13(b) of this Agreement, this 26.  
lump sum cash payment shall be paid to the Executive within thirty (30) days
after the 27.   Executive’s Termination Date (or the end of the revocation
period for the Release, if 28.   later). 29.   Lump sum cash payment equal to
Executive’s pro rated Incentive Pay for the year in 30.   which his Termination
of Employment occurs. The pro rated Incentive Pay shall be 31.   based on the
Executive’s Incentive Pay for the year in which the Executive’s Termination 32.
  Date occurs, multiplied by a fraction, the numerator of which is the number of
days 33.   during which the Executive was employed by the Company in the year of
his termination 34.   and the denominator of which is 365. Unless the payment is
delayed pursuant to Section 35.   13(b) of this Agreement, this lump sum payment
shall be paid to the Executive within 36.   thirty (30) days after the
Executive’s Termination Date (or the end of the revocation 37.   period for the
Release, if later). 38.   Commencing with the month immediately following the
month in which his Termination 39.   Date occurs, the Executive shall continue
to receive for a twelve (12) month period the 40.   medical and dental coverage
in effect on his Termination Date (or generally comparable 41.   coverage) for
himself and, where applicable, his spouse and dependents, at the same 42.  
premium rates as may be charged from time to time for employees generally, as if
the 43.   Executive had continued in employment during such period; provided,
however, that in 44.   the event that such continuation coverage violates
applicable law or results in a material 45.   adverse tax effect to the Company
or the Executive, the Company shall pay the Executive

 

- 10 -



--------------------------------------------------------------------------------

1.   cash in lieu of such coverage in an amount equal to the Executive’s
after-tax cost of 2.   continuing comparable coverage, where such coverage may
not be continued by the 3.   Company (or where such continuation would adversely
affect the tax status of the plan 4.   pursuant to which the coverage is
provided). If the Executive does not receive the cash 5.   payment described in
the preceding sentence, the Company shall take all commercially 6.   reasonable
efforts to provide that the COBRA health care continuation coverage period 7.  
under section 4980B of the Code, shall commence immediately after the foregoing
8.   twelve (12) month period, with such continuation coverage continuing until
the earlier of 9.   (A) the end of the applicable COBRA health care continuation
coverage period or (B) the 10.   date on which the Executive is covered by the
medical and dental coverage of his 11.   successor employer, if any. 12.   Lump
sum cash payment equal to the total amount that the Executive would have 13.  
received under the Company’s 401(k) plan as a Company match if the Executive was
14.   eligible to participate in the Company’s 401(k) plan for the twelve (12)
month period 15.   after his Termination Date and he contributed the maximum
amount to the plan for the 16.   match. Unless the payment is delayed pursuant
to Section 13(b) of this Agreement, this 17.   lump sum payment shall be paid to
the Executive within thirty (30) days after the 18.   Executive’s Termination
Date (or the end of the revocation period for the Release, if 19.   later). 20.
  Lump sum cash payment equal to the total premiums that the Company would have
paid 21.   under the Executive’s split-dollar life insurance policy, if any,
that is in effect 22.   immediately prior to his Termination Date, if the
Executive was employed by the 23.   Company for the twelve (12) month period
following the Executive’s Termination Date; 24.   provided, however, that if the
remaining length of the term of the split-dollar arrangement 25.   pursuant to
which the Company must make premium payments is less than the foregoing 26.  
twelve (12) month period, the Executive shall only receive a lump sum cash
payment 27.   equal to the remaining Company premiums for the term of the
arrangement. Unless 28.   payment is delayed pursuant to Section 13(b) of this
Agreement, this lump sum payment 29.   shall be paid to the Executive within
thirty (30) days after the Executive’s Termination 30.   Date (or the end of the
revocation period for the Release, if later). Notwithstanding the 31.  
foregoing, no payment shall be made to the Executive pursuant to this clause (v)
if on the 32.   Executive’s Termination Date, either the Executive does not have
a split-dollar life 33.   insurance policy with the Company or the Company has
no obligations to make premium 34.   contributions to the Executive’s
split-dollar life insurance policy. 35.   Lump sum cash payment equal to twenty
percent (20%) of the Executive’s Base Pay in 36.   order to cover the cost of
outplacement assistance services for the Executive. Unless 37.   payment is
delayed pursuant to Section 13(b) of this Agreement, this lump sum payment 38.  
shall be paid to the Executive within thirty (30) days after the Executive’s
Termination 39.   Date (or the end of the revocation period for the Release, if
later). 40.   The Executive shall receive any amounts earned, accrued or owing
but not yet paid to the 41.   Executive as of his Termination Date, payable in a
lump sum, and any benefits accrued or 42.   earned in accordance with the terms
of any applicable benefit plans and programs of the 43.   Company.

 

- 11 -



--------------------------------------------------------------------------------

1.   Equity Compensation. Notwithstanding any provision to the contrary in any
applicable 2.   plan, program or agreement, or any contrary provision in this
Agreement in the event that 3.   either or both of the following occur: 4.   a
Change in Control in which the Executive’s employment is terminated on account
of an 5.   Involuntary Termination Associated with a Change in Control; or 6.  
a Change in Control occurs, but the acquirer or successor fails to provide the
Executive 7.   with equity compensation rights substantially comparable in value
to the Executive’s 8.   unvested equity compensation rights immediately prior to
the Change in Control; 9.   then all stock options, Restricted Stock and other
equity rights held by the Executive will 10.   become fully vested and/or
exercisable, as the case may be, as of the date of the 11.   Executive’s
Termination Date in the case of clause (i) or as of the date of the Change in
12.   Control in the case of clause (ii), and all stock options held by the
Executive shall remain 13.   exercisable, notwithstanding anything in any other
agreement governing such options, for 14.   the longer of (i) a period of twelve
(12) months after the Executive’s Termination Date, 15.   or (ii) the period set
forth in the award agreement covering the option (collectively, the 16.  
“Change in Control Option Expiration Date”); provided, however, that in no event
will 17.   the option be exercisable beyond its original term or, if not
addressed in the grant 18.   agreement, then not later than the latest date that
will avoid adverse tax consequences to 19.   the Executive (if such date is
earlier than the Change in Control Option Expiration Date). 20.   For purposes
of clause (ii) above, equity compensation provided by the acquiror or 21.  
successor shall be deemed substantially comparable to the Executive’s unvested
equity 22.   compensation rights immediately prior to the Change in Control only
if (A) such 23.   unvested equity compensation rights are assumed by the
acquiror or successor on the 24.   same basis (including the same exchange
ratio) as is provided to non-employee holders of 25.   such equity or, if none,
on a basis substantially identical to such basis; or (B) such 26.   unvested
equity compensation rights are replaced by equity compensation rights granted
27.   by the acquiror or successor which rights are materially identical in
value to (employing 28.   the same equity valuation methodology as the Company
employed for financial 29.   accounting purposes immediately prior to the Change
in Control) and are subject to the 30.   same vesting schedule as was applicable
to the unvested equity compensation rights held 31.   by the Executive
immediately prior to the Change in Control. 32.   4.Termination of Employment on
Account of Disability, Cause or Death. 33.   Notwithstanding anything in this
Agreement to the contrary, if the Executive’s 34.   employment terminates on
account of Disability, the Executive shall be entitled to 35.   receive
disability benefits under any disability program maintained by the Company that
36.   covers the Executive, and the Executive shall not be considered to have
terminated 37.   employment under this Agreement and shall not receive benefits
pursuant to Sections 2 38.   and 3 hereof. If the Executive’s employment
terminates on account of Cause or because 39.   of his death, the Executive
shall not be considered to have terminated employment under 40.   this Agreement
and shall not receive benefits pursuant to Sections 2 and 3 hereof. 41.  
5.Release. Notwithstanding the foregoing, no such payments shall be made or
benefits 42.   provided unless the Executive executes, and does not revoke, the
Company’s standard 43.   written release, substantially in the form as attached
hereto as Annex A, (the “Release”),

 

- 12 -



--------------------------------------------------------------------------------

1.   of any and all claims against the Company and all related parties with
respect to all 2.   matters arising out of the Executive’s employment by the
Company (other than 3.   entitlements under the terms of this Agreement or under
any other plans or programs of 4.   the Company in which the Executive
participated and under which the Executive has 5.   accrued or become entitled
to a benefit) or a termination thereof. 6.   6.Enforcement. Without limiting the
rights of the Executive at law or in equity, if the 7.   Company fails to make
any payment or provide any benefit required to be made or 8.   provided
hereunder on a timely basis, the Company will pay interest on the amount or 9.  
value thereof at an annualized rate of interest equal to the so-called composite
“prime 10.   rate” as quoted from time to time during the relevant period in the
Eastern Edition of The 11.   Wall Street Journal. Such interest will be payable
as it accrues on demand. Any change 12.   in such prime rate will be effective
on and as of the date of such change. 13.   7.Certain Additional Payments by the
Company. 14.   The provisions of this Section 7 shall apply notwithstanding
anything in this Agreement 15.   to the contrary. Subject to subsection (b)
below, in the event that it shall be determined 16.   that any payment, benefit
provided or distribution by the Company to or for the benefit of 17.   the
Executive, whether paid or payable or distributed or distributable pursuant to
the 18.   terms of this Agreement or otherwise (a “Payment”), would constitute
an “excess 19.   parachute payment” within the meaning of section 280G of the
Code, the Company shall 20.   pay the Executive an additional amount (the
“Gross-Up Payment”) such that the net 21.   amount retained by the Executive
after deduction of any excise tax imposed under section 22.   4999 of the Code,
and any federal, state and local income tax, employment tax, excise tax 23.  
and other tax imposed upon the Gross-Up Payment, shall be equal to the Payment.
The 24.   right to each payment of such amount shall vest as of the day on which
the payment 25.   determination is made, and each such payment shall be made on
the thirtieth (30th) day 26.   following the vesting date. 27.   Notwithstanding
subsection (a), and notwithstanding any other provisions of this 28.   Agreement
to the contrary, if the net after-tax benefit to the Executive of receiving the
29.   Gross-Up Payment does not exceed the Safe Harbor Amount (as defined below)
by more 30.   than 10% (as compared to the net-after tax benefit to the
Executive resulting from 31.   elimination of the Gross-Up Payment and reduction
of the Payments to the Safe Harbor 32.   Amount), then (i) the Company shall not
pay the Executive the Gross-Up Payment and 33.   (ii) the provisions of
subsection (c) below shall apply. The term “Safe Harbor Amount” 34.   means the
maximum dollar amount of parachute payments that may be paid under section 35.  
280G of the Code without imposition of an excise tax under section 4999 of the
Code. 36.   The provisions of this subsection (c) shall apply only if the
Company is not required to 37.   pay the Executive a Gross-Up Payment as a
result of subsection (b) above. If the 38.   Company is not required to pay the
Executive a Gross-Up Payment as a result of the 39.   provisions of subsection
(b), the Company will apply a limitation on the Payment amount 40.   as set
forth in clause (i) below (a “Parachute Cap”) if the application of the
Parachute Cap 41.   is beneficial to the Executive, according to the following
provisions: 42.   lf clause (ii) does not apply, the aggregate present value of
the Payments under Section 3 43.   of this Agreement (“Agreement Payments”)
shall be reduced (but not below zero) to the

 

- 13 -



--------------------------------------------------------------------------------

1.   Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present 2.   value which maximizes the aggregate present value of Agreement
Payments without 3.   causing any Payment to be subject to the limitation of
deduction under section 280G of 4.   the Code. For purposes of this Section 7,
“present value” shall be determined in 5.   accordance with section 280G(d)(4)
of the Code. 6.   It is the intention of the parties that the Parachute Cap
apply only if application of the 7.   Parachute Cap is beneficial to the
Executive. Therefore, if the net amount that would be 8.   retained by the
Executive under this Agreement without the Parachute Cap, after payment 9.   of
any excise tax under section 4999 of the Code, exceeds the net amount that would
be 10.   retained by the Executive with the Parachute Cap, then the Company
shall not apply the 11.   Parachute Cap to the Executive’s payments. In that
event, neither the Parachute Cap nor 12.   the Gross-Up Payment will apply to
the Executive. 13.   All determinations to be made under this Section 7 shall be
made by the nationally 14.   recognized independent public accounting firm used
by the Company immediately prior 15.   to the Change in Control (“Accounting
Firm”), which Accounting Firm shall provide its 16.   determinations and any
supporting calculations to the Company and the Executive within 17.   ten days
of the Executive’s termination date. If any Gross-Up Payment is required to be
18.   made, the Company shall make the Gross-Up Payment within ten days after
receiving the 19.   Accounting Firm’s calculations. Any such determination by
the Accounting Firm shall 20.   be binding upon the Company and the Executive.
21.   All of the fees and expenses of the Accounting Firm in performing the
determinations 22.   referred to in this Section 7 shall be borne solely by the
Company. 23.   8.No Mitigation Obligation. The Company hereby acknowledges that
it will be difficult 24.   and may be impossible for the Executive to find
reasonably comparable employment 25.   following the Termination Date.
Accordingly, the payment of the severance 26.   compensation by the Company to
the Executive in accordance with the terms of this 27.   Agreement is hereby
acknowledged by the Company to be reasonable, and the Executive 28.   will not
be required to mitigate the amount of any payment provided for in this 29.  
Agreement by seeking other employment or otherwise, nor will any profits,
income, 30.   earnings or other benefits from any source whatsoever create any
mitigation, offset, 31.   reduction or any other obligation on the part of the
Executive hereunder or otherwise. 32.   9.Legal Fees and Expenses. In the event
of a Change in Control, it is the intent of the 33.   Company that the Executive
not be required to incur legal fees and the related expenses 34.   associated
with the interpretation, enforcement or defense of the Executive’s rights under
35.   this Agreement by litigation or otherwise because the cost and expense
thereof would 36.   detract from the benefits intended to be extended to the
Executive hereunder. 37.   Accordingly, if a Change in Control occurs and it
should appear to the Executive that the 38.   Company has failed to comply with
any of its obligations under this Agreement or in the 39.   event that the
Company or any other person takes or threatens to take any action to 40.  
declare this Agreement void or unenforceable, or institutes any litigation or
other action 41.   or proceeding designed to deny, or to recover from, the
Executive the benefits provided 42.   or intended to be provided to the
Executive under Section 3(b) of the Agreement, the 43.   Company irrevocably
authorizes the Executive from time to time to retain counsel of the 44.  
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and

 

- 14 -



--------------------------------------------------------------------------------

1.

  represent the Executive in connection with any such interpretation,
enforcement or

2.

  defense, including without limitation the initiation or defense of any
litigation or other

3.

  legal action, whether by or against the Company or any Director, officer,
stockholder or

4.

  other person affiliated with the Company, in any jurisdiction. Notwithstanding
any

5.

  existing or prior attorney-client relationship between the Company and such
counsel, the

6.

  Company irrevocably consents to the Executive’s entering into an
attorney-client

7.

  relationship with such counsel, and in that connection the Company and the
Executive

8.

  agree that a confidential relationship will exist between the Executive and
such counsel.

9.

  Without respect to whether the Executive prevails, in whole or in part, in
connection with

10.

  any of the foregoing, the Company will pay and be solely financially
responsible for any

11.

  and all attorneys’ and related fees and expenses incurred by the Executive in
connection

12.

  with any of the foregoing; provided that, in regard to such matters, the
Executive has not

13.

  acted frivolously, in bad faith or with no colorable claim of success. Such
expenses will

14.

  be paid by the Company on the thirtieth day following its receipt of adequate

15.

  substantiation to support payment of the expense amount.

16.

  10. Confidentiality. The Executive hereby covenants and agrees that he will
not disclose

17.

  to any person not employed by the Company, or use in connection with engaging
in

18.

  competition with the Company, any confidential or proprietary information (as
defined

19.

  below) of the Company. For purposes of this Agreement, the term “confidential
or

20.

  proprietary information” will include all information of any nature and in any
form that is

21.

  owned by the Company and that is not publicly available (other than by the
Executive’s

22.

  breach of this Section 10) or generally known to persons engaged in businesses
similar or

23.

  related to those of the Company. Confidential or proprietary information will
include,

24.

  without limitation, the Company’s financial matters, customers, employees,
industry

25.

  contracts, strategic business plans, product development (or other proprietary
product

26.

  data), marketing plans, consulting solutions and processes, and all other
secrets and all

27.

  other information of a confidential or proprietary nature which is protected
by the

28.

  Uniform Trade Secrets Act. For purposes of the preceding two sentences, the
term

29.

  “Company” will also include any Subsidiary (collectively, the “Restricted
Group”). The

30.

  foregoing obligations imposed by this Section 10 will not apply (i) in the
course of the

31.

  business of and for the benefit of the Company, (ii) if such confidential or
proprietary

32.

  information has become, through no fault of the Executive, generally known to
the

33.

  public, or (iii) if the Executive is required by law to make disclosure (after
giving the

34.

  Company notice and an opportunity to contest such requirement).

35.

  11. Covenants Not to Compete and Not to Solicit. In the event of the
Executive’s

36.

  Termination of Employment, the Company’s obligations to provide severance pay
as

37.

  provided in Sections 2 and 3 shall be expressly conditioned upon the
Executive’s

38.

  covenants not to compete and not to solicit as provided herein. In the event
the Executive

39.

  breaches his obligations to the Company as provided herein, the Company’s
obligations

40.

  to make severance payments to the Executive pursuant to Sections 2 and 3 shall
cease,

41.

  without prejudice to any other remedies that may be available to the Company.

42.

  Covenant Not to Compete.

43.

  If the Executive is receiving compensation and benefits under Section 2(b)
above, then

44.

  for a period of six (6) months following the Executive’s Termination Date, the
Executive

45.

  shall not directly or indirectly, engage in (whether as employee, consultant,
proprietor,

 

- 15 -



--------------------------------------------------------------------------------

1.

  partner, director or otherwise), or have any ownership interest in, or
participate in a

2.

  financing, operation, management or control of, any person, firm, corporation
or business

3.

  that is a Restricted Business in a Restricted Territory without the prior
written consent of

4.

  the Board. For this purpose, ownership of no more than 5% of the outstanding
Voting

5.

  Stock of a publicly traded corporation shall not constitute a violation of
this provision.

6.

  If the Executive is receiving compensation and benefits under Section 3(b)
above (or

7.

  subsequently becomes entitled to severance under Section 3(b) above because of
a

8.

  termination described in Section 3(a)(ii)), then for a period of one (1) year
following the

9.

  Executive’s Termination Date, the Executive shall not directly or indirectly,
engage in

10.

  (whether as employee, consultant, proprietor, partner, director or otherwise),
or have any

11.

  ownership interest in, or participate in a financing, operation, management or
control of,

12.

  any person, firm, corporation or business that is a Restricted Business in a
Restricted

13.

  Territory without the prior written consent of the Board. For this purpose,
ownership of

14.

  no more than 5% of the outstanding Voting Stock of a publicly traded
corporation shall

15.

  not constitute a violation of this provision.

16.

  Covenant Not to Solicit. The Executive shall not, for a period of two (2)
years after the

17.

  Executive’s Termination Date for any reason: (i) solicit, encourage or take
any other

18.

  action which is intended to induce any other employee of the Company to
terminate his

19.

  employment with the Company; or (ii) interfere in any manner with the
contractual or

20.

  employment relationship between the Company and any such employee of the
Company.

21.

  The foregoing shall not prohibit Executive or any entity with which the
Executive may be

22.

  affiliated from hiring a former employee of the Company, provided that such
hiring

23.

  results exclusively from such former employee’s affirmative response to a
general

24.

  recruitment effort.

25.

  Interpretation. The covenants contained herein are intended to be construed as
a series of

26.

  separate covenants, one for each county, town, city and state or other
political subdivision

27.

  of a Restricted Territory. Except for geographic coverage, each such separate
covenant

28.

  shall be deemed identical in terms to the covenant contained in the preceding
subsections.

29.

  If, in any judicial proceeding, the court shall refuse to enforce any of the
separate

30.

  covenants (or any part thereof) deemed included in such subsections, then such

31.

  unenforceable covenant (or such part) shall be deemed to be eliminated from
this

32.

  Agreement for the purpose of those proceedings to the extent necessary to
permit the

33.

  remaining separate covenants (or portions thereof) to be enforced.

34.

  Reasonableness. In the event that the provisions of this Section 11 shall ever
be deemed

35.

  to exceed the time, scope or geographic limitations permitted by applicable
laws, then

36.

  such provisions shall be reformed to the maximum time, scope or geographic
limitations,

37.

  as the case may be, permitted by applicable laws.

38.

  12. Employment Rights. Nothing expressed or implied in this Agreement will
create any

39.

  right or duty on the part of the Company or the Executive to have the
Executive remain in

40.

  the employment of the Company or any Subsidiary prior to or following any
Change in

41.

  Control.

42.

  13. Certain Tax Matters.

 

- 16 -



--------------------------------------------------------------------------------

1.   Withholding. The Company may withhold from any amounts payable under this
2.   Agreement all federal, state, city or other taxes as the Company is
required to withhold 3.   pursuant to any applicable law, regulation or ruling.
4.   Effect of Section 409A of the Code. The parties intend that the provisions
of this 5.   Agreement will operate in a manner that will avoid adverse federal
income tax 6.   consequences under section 409A of the Code. If a payment under
this Agreement to the 7.   Executive is subject to the requirements of section
409A of the Code, the Executive 8.   hereby acknowledges and agrees that the
Company may take any actions deemed 9.   necessary in its sole discretion to
avoid adverse federal income tax consequences under 10.   section 409A of the
Code and that such action may be taken without the consent of the 11.  
Executive, including, but not limited to, delaying the commencement of any
payment 12.   under this Agreement for six (6) months from the Executive’s
Termination Date if it is 13.   determined that as of such Termination Date, the
Executive is a “specified employee” as 14.   defined in Section 409A(a)(2)(B)(i)
of the Code and corresponding regulations, and such 15.   amounts are deemed as
deferred compensation subject to the requirements of section 16.   409A of the
Code. 17.   Time of Payment. If a payment is not made by the designated payment
date under this 18.   Agreement, the payment will be made in any event by the
later of (i) the end of the 19.   calendar year in which the designated payment
date occurs or (ii) the 15th day of the third 20.   calendar month following the
designated payment date, or such other date as may be 21.   permitted by section
409A of the Code and the regulations thereunder. 22.   l4. Term of Agreement.
This Agreement shall continue in full force and effect for the 23.   duration of
the Executive’s employment with the Company; provided, however, that after 24.  
the termination of the Executive’s employment during the term of this Agreement,
this 25.   Agreement shall remain in effect until all of the obligations of the
parties hereunder are 26.   satisfied or have expired. 27.   15. Successors and
Binding Agreement. 28.   The Company will require any successor (whether direct
or indirect, by purchase, merger, 29.   consolidation, reorganization or
otherwise) to all or substantially all of the business or 30.   assets of the
Company, by agreement in form and substance reasonably satisfactory to the 31.  
Executive, expressly to assume and agree to perform this Agreement in the same
manner 32.   and to the same extent the Company would be required to perform if
no such succession 33.   had taken place. This Agreement will be binding upon
and inure to the benefit of the 34.   Company and any successor to the Company,
including without limitation any persons 35.   acquiring directly or indirectly
all or substantially all of the business or assets of the 36.   Company whether
by purchase, merger, consolidation, reorganization or otherwise (and 37.   such
successor will thereafter be deemed the “Company” for the purposes of this 38.  
Agreement), but will not otherwise be assignable, transferable or delegable by
the 39.   Company. 40.   This Agreement will inure to the benefit of and be
enforceable by the Executive’s 41.   personal or legal representatives,
executors, administrators, successors, heirs, distributees 42.   and legatees.
This Agreement will supersede the provisions of any employment or other 43.  
agreement between the Executive and the Company that relate to any matter that
is also

 

- 17 -



--------------------------------------------------------------------------------

1.   the subject of this Agreement, and such provisions in such other agreements
will be null 2.   and void. 3.   This Agreement is personal in nature and
neither of the parties hereto will, without the 4.   consent of the other,
assign, transfer or delegate this Agreement or any rights or 5.   obligations
hereunder except as expressly provided in Sections 15(a) and 15(b). Without 6.  
limiting the generality or effect of the foregoing, the Executive’s right to
receive 7.   payments hereunder will not be assignable, transferable or
delegable, whether by pledge, 8.   creation of a security interest, or
otherwise, other than by a transfer by the Executive’s 9.   will or by the laws
of descent and distribution and, in the event of any attempted 10.   assignment
or transfer contrary to this Section 15(c), the Company will have no liability
11.   to pay any amount so attempted to be assigned, transferred or delegated.
12.   16. Notices. For all purposes of this Agreement, all communications,
including without 13.   limitation notices, consents, requests or approvals,
required or permitted to be given 14.   hereunder will be in writing and will be
deemed to have been duly given when hand 15.   delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally 16.   confirmed
by the recipient), or five (5) business days after having been mailed by United
17.   States registered or certified mail, return receipt requested, postage
prepaid, or three (3) 18.   business days after having been sent by a nationally
recognized courier service for 19.   overnight/next-day delivery, such as FedEx,
UPS, or the United States Postal Service, 20.   addressed to the Company (to the
attention of the Secretary of the Company) at its 21.   principal executive
office and to the Executive at his principal residence, or to such other 22.  
address as any party may have furnished to the other in writing and in
accordance 23.   herewith, except that notices of changes of address will be
effective only upon receipt. 24.   17. Governing Law. The validity,
interpretation, construction and performance of this 25.   Agreement will be
governed by and construed in accordance with the substantive laws of 26.   the
Commonwealth of Massachusetts, without giving effect to the principles of
conflict 27.   of laws of such Commonwealth. 28.   l8. Validity. If any
provision of this Agreement or the application of any provision hereof 29.   to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the 30.   remainder of this Agreement and the application of such provision to
any other person or 31.   circumstances will not be affected, and the provision
so held to be invalid, unenforceable 32.   or otherwise illegal will be reformed
to the extent (and only to the extent) necessary to 33.   make it enforceable,
valid or legal. 34.   19. Miscellaneous. 35.   Except as provided in
subparagraph (b) below or pursuant to Section 13(b), no provision 36.   of this
Agreement may be modified, waived or discharged unless such waiver, 37.  
modification or discharge is agreed to in writing signed by the Executive and
the 38.   Company. No waiver by either party hereto at any time of any breach by
the other party 39.   hereto or compliance with any condition or provision of
this Agreement to be performed 40.   by such other party will be deemed a waiver
of similar or dissimilar provisions or 41.   conditions at the same or at any
prior or subsequent time. No agreements or 42.   representations, oral or
otherwise, expressed or implied with respect to the subject matter 43.   hereof
have been made by either party that are not set forth expressly in this
Agreement.

 

- 18 -



--------------------------------------------------------------------------------

1.   References to Sections are to references to Sections of this Agreement. Any
reference in 2.   this Agreement to a provision of a statute, rule or regulation
will also include any 3.   successor provision thereto. Whenever used herein,
the masculine includes the feminine. 4.   Notwithstanding any contrary provision
of this Agreement, the Company may modify 5.   benefits otherwise payable or to
be provided under this Agreement without obtaining the 6.   Executive’s consent
to such modification to the extent that the Company determines in its 7.   sole
discretion that such modification is necessary or appropriate in order to effect
8.   compliance with applicable law or regulatory requirements. 9.   20.
Survival. Notwithstanding any provision of this Agreement to the contrary, the
10.   parties’ respective rights and obligations under Sections 2, 3, 7, 9, 10,
and 11 will survive 11.   any termination or expiration of this Agreement or the
termination of the Executive’s 12.   employment for any reason whatsoever. 13.  
21. Counterparts. This Agreement may be executed in one or more counterparts,
each of 14.   which will be deemed to be an original but all of which together
will constitute one and 15.   the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 19 -



--------------------------------------------------------------------------------

1.  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly

2.   executed and delivered as of the date first above written.

 

3.

  NOVELL, INC.

4

 

By:

  LOGO [g27030g41f12.jpg]  

5.

  Name:    

April 30, 2007

6.

  Title:    

7.

  EXECUTIVE      

8.

 

LOGO [g27030g45b10.jpg]

 

 

- 20 -



--------------------------------------------------------------------------------

Annex A

 

1.   SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE 2.  

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL

3.   RELEASE (the “Agreement”) is made as of this      day of             ,
        , by and 4.   between Novell, Inc. (the “Company”) and
                     (the “Executive”). 5.  

WHEREAS, the Executive formerly was employed by the Company as

6.                       ; 7.  

WHEREAS, the Executive and Company entered into the Severance Agreement,

8.   dated                  , 200    , (the “Severance Agreement”) which
provides for certain benefits 9.   in the event that the Executive’s employment
is terminated on account of a reason set 10.   forth in the Severance Agreement;
11.  

WHEREAS, the Executive and the Company mutually desire to terminate

12.   Executive’s employment on an amicable basis, such termination to be
effective 13.                    ,      (“Date of Resignation”); and 14.  

WHEREAS, in connection with the termination of the Executive’s employment,

15.   the parties have agreed to a separation package and the resolution of any
and all disputes 16.   between them. 17.  

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive

18.   and the Company as follows: 19.  

1. (a) The Executive, for and in consideration of the commitments of the

20.   Company as set forth in paragraph 6 of this Agreement, and intending to be
legally 21.   bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, 22.   its affiliates, subsidiaries and parents, and its officers,
directors, employees, and agents, 23.   and its and their respective successors
and assigns, heirs, executors, and administrators 24.   (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands 25.  
whatsoever in law or in equity, which the Executive ever had, now has, or
hereafter may 26.   have, whether known or unknown, or which the Executive’s
heirs, executors, or 27.   administrators may have, by reason of any matter,
cause or thing whatsoever, from the 28.   beginning of the Executive’s
employment to the date of this Agreement, and particularly, 29.   but without
limitation of the foregoing general terms, any claims arising from or relating
30.   in any way to the Executive’s employment relationship with the Company,
the terms and 31.   conditions of that employment relationship, and the
termination of that employment 32.   relationship, including, but not limited
to, any claims arising under the Age 33.   Discrimination in Employment Act, the
Older Workers Benefit Protection Act, Title VII 34.   of The Civil Rights Act of
1964, the Americans with Disabilities Act, the Family and 35.   Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, 36.   [State
Fair Employment Practice Law], and any other claims under any federal, state 37.
  or local common law, statutory, or regulatory provision, now or hereafter
recognized, and 38.   any claims for attorneys’ fees and costs. This Agreement
is effective without regard to

 

A-1



--------------------------------------------------------------------------------

1.   the legal nature of the claims raised and without regard to whether any
such claims are 2.   based upon tort, equity, implied or express contract or
discrimination of any sort. 3.  

(b) To the fullest extent permitted by law, and subject to the provisions

4.   of paragraph 11 below, the Executive represents and affirms that (1) [other
than 5.                       ,] the Executive has not filed or caused to be
filed on the Executive’s behalf any 6.   claim for relief against the Company or
any Releasee and, to the best of the Executive’s 7.   knowledge and belief, no
outstanding claims for relief have been filed or asserted against 8.   the
Company or any Releasee on the Executive’s behalf; (ii) [other than
                    ,] the 9.   Executive has not reported any improper,
unethical or illegal conduct or activities to any 10.   supervisor, manager,
department head, human resources representative, agent or other 11.  
representative of the Company, to any member of the Company’s legal or
compliance 12.   departments, or to the ethics hotline, and has no knowledge of
any such improper, 13.   unethical or illegal conduct or activities; and (iii)
the Executive will not file, commence, 14.   prosecute or participate in any
judicial or arbitral action or proceeding against the 15.   Company or any
Releasee based upon or arising out of any act, omission, transaction, 16.  
occurrence, contract, claim or event existing or occurring on or before the date
of this 17.   Agreement. 18.  

2. [The Company, for and in consideration of the commitments of the

19.   Executive as set forth in this Agreement, and intending to be legally
bound, does 20.   hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive
from all 21.   claims, demands or causes of action arising out of facts or
occurrences prior to the 22.   date of this Agreement, but only to the extent
the Company knows or reasonably 23.   should know of such facts or occurrence
and only to the extent such claim, demand 24.   or cause of action relates to a
violation of applicable law or the performance of the 25.   Executive’s duties
with the Company; provided, however, that this release of claims 26.   shall not
in any case be effective with respect to any claim by the Company alleging 27.  
a breach of the Executive’s obligations under this Agreement.] 28.   [Note:
Paragraph 2 only applies if the Executive is receiving severance benefits on 29.
  account of an Involuntary Termination Associated With a Change in Control.]
30.  

3. In consideration of the Company’s agreements as set forth in paragraph 6

31.   herein, the Executive agrees to comply with the limitations described in
Sections 10 and 32.   11 of the Severance Agreement. 33.  

4. The Executive further agrees and recognizes that the Executive has

34.   permanently and irrevocably severed the Executive’s employment
relationship with the 35.   Company, that the Executive shall not seek
employment with the Company or any 36.   affiliated entity at any time in the
future, and that the Company has no obligation to 37.   employ him in the
future. 38.  

5. The Executive further agrees that the Executive will not disparage or

39.   subvert the Company, or make any statement reflecting negatively on the
Company, its 40.   affiliated corporations or entities, or any of their
officers, directors, employees, agents or 41.   representatives, including, but
not limited to, any matters relating to the operation or

 

A-2



--------------------------------------------------------------------------------

1.   management of the Company, the Executive’s employment and the termination
of the 2.   Executive’s employment, irrespective of the truthfulness or falsity
of such statement. 3.  

6. In consideration for the Executive’s agreement as set forth herein, the

4.   Company agrees: 5.   [Note: The following severance benefits would apply if
the Executive has an 6.   involuntary Termination Prior to a Change in Control.]
7.   [to pay the Executive 100% of the Executive’s Base Pay (as defined in the
Severance 8.   Agreement). Unless a different payment stream is made pursuant to
Section 13(b) 9.   of the Severance Agreement, such Base Pay shall be paid to
the Executive in equal 10.   installments over the Severance Period (as defined
in the Severance Agreement), 11.   consistent with the Company’s normal payroll
practices, commencing with the first 12.   administratively practicable payroll
period that occurs after the period during 13.   which the Executive’s right to
revoke his acceptance to the terms of this Agreement 14.   have expired. 15.  
to pay the Executive the Executive’s pro rated Incentive Pay (as defined in the
16.   Severance Agreement) for the year in which the Executive’s Date of
Resignation 17.   occurs. Unless a different payment stream is made pursuant to
Section 13(b) of the 18.   Severance Agreement, such pro rated Incentive Pay
shall be paid to the Executive in 19.   equal installments over the Severance
Period, consistent with the Company’s 20.   normal payroll practices, commencing
with the first administratively practicable 21.   payroll period that occurs
after the period during which the Executive’s right to 22.   revoke his
acceptance to the terms of this Agreement have expired. 23.   [for a period of
twelve (12) months following the month of the Executive’s Date of 24.  
Resignation, the Executive shall continue to receive the medical and dental
coverage 25.   in effect on the Executive’s Date of Resignation (or generally
comparable coverage) 26.   for the Executive and, where applicable, the
Executive’s spouse and dependents, at the 27.   same premium rates as may be
charged from time to time for employees generally, as if 28.   the Executive had
continued in employment during such period.] or [pay the Executive 29.   cash in
a lump sum payment equal to the Executive’s after-tax cost of continuing 30.  
comparable medical and dental coverage for the twelve (12) month period
following 31.   the month of the Executive’s Date of Resignation, unless payment
is delayed pursuant 32.   to Section 13(b) of the Severance Agreement]. [The
Company shall take all 33.   commercially reasonable efforts to provide that the
COBRA health care continuation 34.   coverage period under section 4980B of the
Code, shall commence immediately after 35.   the foregoing twelve (12) month
period, with such continuation coverage continuing 36.   until the earlier of(A)
the end of the applicable COBRA health care continuation 37.   coverage period
or (B) the date on which the Executive is covered by the medical and 38.  
dental coverage of the Executive’s successor employer, if any.] 39.   with
respect to any Company stock options held by the Executive as of the 40.  
Executive’s Date of Resignation, the portion of the Executive’s stock options,
if any, 41.   which would have vested and become exercisable within the one (1)
year period 42.   after the Executive’s Date of Resignation shall become vested
and exercisable as of 43.   the Executive’s Date of Resignation, such options,
plus any other options that

 

A-3



--------------------------------------------------------------------------------

1.   previously became exercisable and have not expired or been exercised, to
remain 2.   exercisable, notwithstanding anything in any other agreement
governing such 3.   options, for the longer of (A) a period of six (6) months
after the Executive’s Date of 4.   Resignation, or (B) the period set forth in
the award agreement covering the option 5.   (collectively, the “Option
Expiration Date”); provided, however, that in no event 6.   will the option be
exercisable beyond its original term or, if not addressed in the 7.   grant
agreement, then not later than the latest date that will avoid adverse tax 8.  
consequences to the Executive (if such date is earlier than the Option
Expiration 9.   Date). 10.   with respect to any shares of Company common stock
that are held by the Executive 11.   that are, at the time of the Executive’s
Date of Resignation, subject to the 12.   Company’s repurchase right upon
termination of the Executive’s employment 13.   (“Restricted Stock”), to waive
such repurchase right as to the number of shares of 14.   Restricted Stock that
would have become no longer subject to the Company’s 15.   repurchase right
within the one (1) year period after the Executive’s Date of 16.   Resignation.
17.   pay the cost of outplacement assistance services for the Executive that
are actually 18.   provided by an outplacement agency selected by the Executive,
which the Company 19.   provides prior approval, with such approval not to be
unreasonably withheld, in an 20.   amount not to exceed twenty percent (20%) of
the Executive’s Base Pay. 21.   The Executive shall receive any amounts earned,
accrued or owing but not yet paid 22.   to the Executive as of the Executive’s
Date of Resignation, payable in a lump sum, 23.   and any benefits accrued or
earned in accordance with the terms of any applicable 24.   benefit plans and
programs of the Company. 25.   Except as set forth in this Agreement, it is
expressly agreed and understood that 26.   Releasees do not have, and will not
have, any obligations to provide the Executive at 27.   any time in the future
with any payments, benefits or considerations other than 28.   those recited in
this paragraph, or those required by law, other than under the 29.   terms of
any benefit plans which provide benefits or payments to former employees 30.  
according to their terms.] 31.   [Note: The following severance benefits would
apply if the Executive has an 32.   Involuntary Termination Associated With a
Change in Control.] 33.  

(i)[to pay to the Executive a lump sum cash payment equal to (A) one

34.   times Base Pay (as defined in the Severance Agreement), plus (B) one times
35.   Incentive Pay (as defined in the Severance Agreement). Unless payment is
delayed 36.   pursuant to Section 13(b) of the Severance Agreement, payment
shall be made 37.   within thirty (30) days after the effective date of the
Executive’s Date of Resignation 38.   (or the end of the revocation period set
forth in this Agreement, if later). 39.   to pay the Executive a lump sum cash
payment equal to the Executive’s pro rated 40.   Incentive Pay (as defined in
the Severance Agreement) for the year in which the 41.   Executive’s Date of
Resignation occurs. Unless payment is delayed pursuant to 42.   Section 13(b) of
the Severance Agreement, payment shall be made within thirty (30)

 

A-4



--------------------------------------------------------------------------------

1.   days after the effective date of the Executive’s Date of Resignation (or
the end of the 2.   revocation period set forth in this Agreement, if later). 3.
  [for a period of twelve (12) months following the month of the Executive’s
Date of 4.   Resignation, the Executive shall continue to receive the medical
and dental coverage 5.   in effect on the Executive’s Date of Resignation (or
generally comparable coverage) 6.   for the Executive and, where applicable, the
Executive’s spouse and dependents, at the 7.   same premium rates as may be
charged from time to time for employees generally, as if 8.   the Executive had
continued in employment during such period] or [pay the Executive 9.   cash in a
lump sum payment equal to the Executive’s after-tax cost of continuing 10.  
comparable medical and dental coverage for the twelve (12) month period
following 11.   the month of the Executive’s Date of Resignation, unless payment
is delayed pursuant 12.   to Section 13(b) of the Severance Agreement.] [The
Company shall take all 13.   commercially reasonable efforts to provide that the
COBRA health care continuation 14.   coverage period under section 4980B of the
Code, shall commence immediately after 15.   the foregoing twelve (12) month
period, with such continuation coverage continuing 16.   until the earlier of
(i) the end of the applicable COBRA health care continuation 17.   coverage
period or (ii) the date on which the Executive is covered by the medical and 18.
  dental coverage of the Executive’s successor employer, if any.] 19.   to pay
to the Executive a lump sum cash payment equal to the total amount that the 20.
  Executive would have received under the Company’s 401(k) plan as a Company 21.
  match if the Executive was eligible to participate in the Company’s 401(k)
plan for 22.   the twelve (12) month period after the Executive’s Date of
Resignation and the 23.   Executive contributed the maximum amount to the plan
for the match. Unless 24.   payment is delayed pursuant to Section 13(b) of the
Severance Agreement, payment 25.   shall be made within thirty (30) days after
the Executive’s Date of Resignation (or 26.   the end of the revocation period
set forth in this Agreement, if later). 27.   [to pay to the Executive a lump
sum cash payment equal to the total premiums that 28.   the Company would have
paid under the Executive’s split-dollar life insurance 29.   policy, if any,
that is in effect immediately prior to the Executive’s Date of 30.  
Resignation, if the Executive was employed by the Company for the twelve (12)
31.   month period following the Executive’s Date of Resignation. Unless payment
is 32.   delayed pursuant to Section 13(b) of the Severance Agreement, payment
shall be 33.   made within thirty (30) days after the effective date of the
Executive’s Date of 34.   Resignation (or the end of the revocation period set
forth in this Agreement, if 35.   later)]. [Note: The foregoing only applies if
the Executive has a split-dollar 36.   arrangement with the Company and the
Company is required to make premium 37.   contributions on the Executive’s Date
of Resignation. The total months covered by the 38.   premiums will be reduced
if the term of the policy is shorter than that provided for the 39.  
Executive.] 40.   to pay to the Executive a lump sum cash payment equal to
twenty percent (20%) of 41.   the Executive’s Base Pay in order to cover the
cost of outplacement assistance 42.   services for the Executive. Unless payment
is delayed pursuant to Section 13(b) of 43.   the Severance Agreement, payment
shall be made within thirty (30) days after the 44.   effective date of the
Executive’s Date of Resignation (or the end of the revocation 45.   period set
forth in this Agreement, if later).

 

A-5



--------------------------------------------------------------------------------

1.   the Executive shall receive any amounts earned, accrued or owing but not
yet paid 2.   to the Executive as of the Executive’s Date of Resignation,
payable in a lump sum, 3.   and any benefits accrued or earned in accordance
with the terms of any applicable 4.   benefit plans and programs of the Company.
5.   with respect to any Company stock options, Restricted Stock, and other
equity 6.   rights held by the Executive as of the Executive’s Date of
Resignation, shall become 7.   vested and/or exercisable, as the case may be, as
of the Executive’s Date of 8.   Resignation, and such options, plus any other
options that previously became 9.   exercisable and have not expired or been
exercised, to remain exercisable, 10.   notwithstanding anything in any other
agreement governing such options, for the 11.   longer of (A) a period of twelve
(12) months after the Executive’s Date of 12.   Resignation, or (B) the period
set forth in the award agreement covering the option 13.   (collectively, the
“Option Expiration Date”); provided, however, that in no event 14.   will the
option be exercisable beyond its original term or, if not addressed in the 15.  
grant agreement, then not later than the latest date that will avoid adverse tax
16.   consequences to the Executive (if such date is earlier than the Option
Expiration 17.   Date). 18.   Except as set forth in this Agreement, it is
expressly agreed and understood that 19.   Releasees do not have, and will not
have, any obligations to provide the Executive at 20.   any time in the future
with any payments, benefits or considerations other than 21.   those recited in
this paragraph, or those required by law, other than under the 22.   terms of
any benefit plans which provide benefits or payments to former employees 23.  
according to their terms.] 24.  

7. The Executive understands and agrees that the payments, benefits and

25.   agreements provided in this Agreement are being provided to him in
consideration for the 26.   Executive’s acceptance and execution of, and in
reliance upon the Executive’s 27.   representations in, this Agreement. The
Executive acknowledges that if the Executive 28.   had not executed this
Agreement containing a release of all claims against the Company, 29.   the
Executive would only have been entitled to the payments provided in the
Company’s 30.   standard severance pay plan for employees. 31.  

8. The Executive acknowledges and agrees that the Company previously has

32.   satisfied any and all obligations owed to him under any employment
agreement or offer 33.   letter the Executive has with the Company and, further,
that this Agreement supersedes 34.   any employment agreement or offer letter
the Executive has with the Company, and any 35.   and all prior agreements or
understandings, whether written or oral, between the parties 36.   shall remain
in full force and effect to the extent not inconsistent with this Agreement, 37.
  and further, that, except as set forth expressly herein, no promises or
representations have 38.   been made to him in connection with the termination
of the Executive’s employment 39.   agreement, if any, or offer letter, if any,
with the Company, or the terms of this 40.   Agreement. 41.  

9. The Executive agrees not to disclose the terms of this Agreement to

42.   anyone, except the Executive’s spouse, attorney and, as necessary,
tax/financial advisor. 43.   Likewise, the Company agrees that the terms of this
Agreement will not be disclosed 44.   except as may be necessary to obtain
approval or authorization to fulfill its obligations

 

A-6



--------------------------------------------------------------------------------

1.   hereunder or as required by law. It is expressly understood that any
violation of the 2.   confidentiality obligation imposed hereunder constitutes a
material breach of this 3.   Agreement. 4.  

10. The Executive represents that the Executive does not presently have in the

5.   Executive’s possession any records and business documents, whether on
computer or 6.   hard copy, and other materials (including but not limited to
computer disks and tapes, 7.   computer programs and software, office keys,
correspondence, files, customer lists, 8.   technical information, customer
information, pricing information, business strategies and 9.   plans, sales
records and all copies thereof) (collectively, the “Corporate Records”) 10.  
provided by the Company and/or its predecessors, subsidiaries or affiliates or
obtained as 11.   a result of the Executive’s prior employment with the Company
and/or its predecessors, 12.   subsidiaries or affiliates, or created by the
Executive while employed by or rendering 13.   services to the Company and/or
its predecessors, subsidiaries or affiliates. The Executive 14.   acknowledges
that all such Corporate Records are the property of the Company. In 15.  
addition, the Executive shall promptly return in good condition any and all
Company 16.   owned equipment or property, including, but not limited to,
automobiles, personal data 17.   assistants, facsimile machines, copy machines,
pagers, credit cards, cellular telephone 18.   equipment, business cards,
laptops and computers. As of the Date of Resignation, the 19.   Company will
make arrangements to remove, terminate or transfer any and all business 20.  
communication lines including network access, cellular phone, fax line and other
21.   business numbers. 22.  

11. Nothing in this Agreement shall prohibit or restrict the Executive from: (i)

23.   making any disclosure of information required by law; (ii) providing
information to, or 24.   testifying or otherwise assisting in any investigation
or proceeding brought by, any 25.   federal regulatory or law enforcement agency
or legislative body, any self-regulatory 26.   organization, or the Company’s
[designated legal, compliance or human resources 27.   officers]; or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding 28.
  relating to an alleged violation of any federal, state or municipal law
relating to fraud, or 29.   any rule or regulation of the Securities and
Exchange Commission or any self-regulatory 30.   organization. 31.  

12. The parties agree and acknowledge that the agreement by the Company

32.   described herein, and the settlement and termination of any asserted or
unasserted claims 33.   against the Releasees, are not and shall not be
construed to be an admission of any 34.   violation of any federal, state or
local statute or regulation, or of any duty owed by any of 35.   the Releasees
to the Executive. 36.  

13. The Executive agrees and recognizes that should the Executive breach any

37.   of the obligations or covenants set forth in this Agreement, the Company
will have no 38.   further obligation to provide the Executive with the
consideration set forth herein, and 39.   will have the right to seek repayment
of all consideration paid up to the time of any such 40.   breach. Further, the
Executive acknowledges in the event of a breach of this Agreement, 41.  
Releasees may seek any and all appropriate relief for any such breach, including
42.   equitable relief and/or money damages, attorney’s fees and costs.

 

A-7



--------------------------------------------------------------------------------

1.  

14. The Executive further agrees that the Company shall be entitled to

2.   preliminary and permanent injunctive relief, without the necessity of
proving actual 3.   damages, as well as to an equitable accounting of all
earnings, profits and other benefits 4.   arising from any violations of this
Agreement, which rights shall be cumulative and in 5.   addition to any other
rights or remedies to which the Company may be entitled. 6.  

15. This Agreement and the obligations of the parties hereunder shall be

7.   construed, interpreted and enforced in accordance with the laws of the
Commonwealth of 8.   Massachusetts. 9.  

16. The Executive certifies and acknowledges as follows:

10.  

(a) That the Executive has read the terms of this Agreement, and that

11.   the Executive understands its terms and effects, including the fact that
the Executive has 12.   agreed to RELEASE AND FOREVER DISCHARGE the Company and
each and 13.   everyone of its affiliated entities from any legal action arising
out of the Executive’s 14.   employment relationship with the Company and the
termination of that employment 15.   relationship; 16.  

(b) That the Executive has signed this Agreement voluntarily and

17.   knowingly in exchange for the consideration described herein, which the
Executive 18.   acknowledges is adequate and satisfactory to him and which the
Executive acknowlcdges 19.   is in addition to any other benefits to which the
Executive is otherwise entitled; 20.  

(c) That the Executive has been and is hereby advised in writing to

21.   consult with an attorney prior to signing this Agreement; 22.  

(d) That the Executive does not waive rights or claims that may arise

23.   after the date this Agreement is executed; 24.  

(e) That the Company has provided him with a period of [twenty-one

25.   (21)] or [forty-five (45)] days within which to consider this Agreement,
and that the 26.   Executive has signed on the date indicated below after
concluding that this Separation of 27.   Employment Agreement and General
Release is satisfactory to him; and 28.  

(f) The Executive acknowledges that this Agreement may be revoked

29.   by him within seven (7) days after execution, and it shall not become
effective until the 30.   expiration of such seven (7) day revocation period. In
the event of a timely revocation by 31.   the Executive, this Agreement will be
deemed null and void and the Company will have 32.   no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

A-8



--------------------------------------------------------------------------------

1.  

Intending to be legally bound hereby, the Executive and the Company executed

2.   the foregoing Separation of Employment Agreement and General Release this
                     3.   day of             ,         .

 

4.   

 

      Witness:                                                      5.   
[Executive]       6.    NOVELL, INC.       7.    By:   

 

      Witness:                                                      8.    Name:
      9.    Title:      

 

A-9



--------------------------------------------------------------------------------

Page 1

 

To:    James Ebzery From:    Alan Friedman Date:    September 15, 2008 Re:   
Personal and Confidential: Effect of IRC S409A and §105(h) on Your Severance
Agreement

Background – 409A in general and potential penalties:

As you have heard, Section 409A of the Internal Revenue Code prescribes detailed
rules that focus on when “deferred compensation” can be paid. “Deferred
Compensation” is defined by the Tax Code to include any contractual promise made
in one year to make a payment in a later year, such as any payments you are
eligible to receive under your Severance Agreement. Section 409A was added to
the Tax Code in 2004 but will become fully effective as of January 1, 2009, so
we are taking steps to align Novell’s plans and agreements that are subject to
section 409A with the Tax Code requirements.

The Tax Code imposes a 20% federal tax penalty for violations of 409A, in
addition to imposing federal income tax at the regular rate (which together can
lead to a combined rate as high as 55%), plus potential penalty and interest
charges. Certain states also impose penalties for failing to comply with 409A
(e.g., California), which are in addition to the increased taxable income
subject to state and local taxation that results from noncompliance under
federal law.

Effect on your Severance Agreement:

Several exceptions under 409A protect the various payments you are eligible to
receive during your employment, but in order for your Severance Agreement to
comply with 409A, you will need to choose Option One, which modifies its terms
by imposing a six-month delay on most of the cash severance payments you are
eligible to receive following termination.

If you choose not to modify your agreement by selecting Option Two, the
severance payments you are eligible to receive bear a significant risk of
subjecting you to the adverse tax consequences described above. While this
option is present to give you the flexibility to leave your Agreement as is and
take on the risk of a 20%+ tax penalty, this option is not recommended and you
will be required to indemnify Novell for any consequential liability or losses
to which it may be subjected.

Impact on Health Insurance Coverage:

Please also understand that Section 105(h) of the Tax Code requires that,
because Novell’s plan is self-insured, continued health coverage following
termination will result in significantly adverse tax consequences to
highly-compensated employees, unless paid for with after-tax dollars. Therefore,
to make your continued health coverage provisions compliant with both Sections
409A and 105(h), we have also specified a modified process for providing the
health benefits coverage under your Severance Agreement. This change does not
impact the extent or duration of your continued health benefits coverage.

As you review this, feel free to consult with your financial advisor(s) or me
for more information about 409A or these changes. In order for us to meet a
deadline imposed by the Tax Code, we need you to select on option on the next
page, initial each page, sign this document and return it to me by no later than
December 15, 2008.

 

LOGO [g27030g92o55.jpg]

Initial



--------------------------------------------------------------------------------

þ Option 1 < Should any event occur that triggers my right to any payment or
benefit described in my Severance Agreement with Novell, Inc. dated 04/30/2007
(the “Agreement”), I elect to have all cash payments described in the Agreement
deferred for 6 months following the date I am eligible to receive such payments
to the extent that such delay is required under Section 409A. My right to
continued health insurance following the termination of my employment, as set
forth in the Agreement, will be modified so as to require that I will pay for
the cost of such coverage using after-tax dollars, and will be reimbursed for
such payment by Novell. I understand and acknowledge that these revisions are
being included in order to bring the Agreement into compliance with Internal
Revenue Code Sections 409A and 105(h).

¨ Option 2 < I do not agree to any modifications to my Severance Agreement with
Novell, Inc. dated 04/30/2007 (the “Agreement”) that will bring it into
compliance with Internal Revenue Code Section 409A and 105(h). I agree to accept
all responsibility and consequences associated with a determination that the
payments I am eligible to receive pursuant to my severance agreement are subject
to the 20% tax penalty imposed by Section 409A and other applicable tax penalty.
I further agree to indemnify the Company for any liability or loss associated
with my selection of this option.

The option I have selected above shall be an amendment to and become part of the
Agreement. Except as specified above the remaining terms, conditions and
provisions of such agreement will remain unchanged.

 

LOGO [g27030g45b10.jpg]

Signature

James Ebzery

9/15/08

Date

 

LOGO [g27030g92o55.jpg]

Initial

 